      Case 7:20-cv-00085 Document 12 Filed on 05/15/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        May 15, 2020
                          UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

CARLOS G. VILLARREAL,                          §
                                               §
         Plaintiff,                            §
VS.                                            § CIVIL ACTION NO. 7:20-CV-00085
                                               §
ECONOMY FINANCE CO., INC.,                     §
                                               §
         Defendant.                            §

                                ORDER OF DISMISSAL

       Now before the Court is Plaintiff’s Notice of Voluntary Dismissal with Prejudice (Dkt.

No. 11). As Defendant has not served an answer or a motion for summary judgment, this case

may be dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). See

FED. R. CIV. P. 41(a)(1)(A)(i). Accordingly, the Court hereby ORDERS that this case is

DISMISSED with prejudice. Each party shall bear its own costs and attorney fees.

       SO ORDERED this 15th day of May, 2020, at McAllen, Texas.


                                               ___________________________________
                                               Randy Crane
                                               United States District Judge




1/1
